Opinion filed February 25, 2010
 
 
 
 
 
 
                                                                        In The
                                                                              
  Eleventh
Court of Appeals
                                                                 ____________
 
                                                           No. 11-09-00234-CR
                                                    __________
 
                              TERRANCE SCOTT ANDERSON, Appellant
 
                                                                            V.
 
                                                     STATE
OF TEXAS, Appellee
 

 
                                           On Appeal from
the 142nd District Court
 
                                                          Midland
County, Texas
 
                                                   Trial
Court Cause No. CR31582
 

 
                                           M E M O R A N D
U M   O P I N I O N
This is an appeal from a judgment revoking
community supervision.  We dismiss the appeal.
The trial court originally convicted
Terrance Scott Anderson of retaliation and assessed his punishment at
confinement for 5 years and a $1,500 fine.  The imposition of the confinement
portion of the sentence was suspended, and appellant was placed on community
supervision for five years.  After a hearing on the State=s third amended motion to
revoke, the trial court found the allegations to be true, revoked appellant=s community supervision,
and imposed the original sentence.




Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is
supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that
the appeal is frivolous.  Counsel has provided appellant with a copy of the
brief and advised appellant of his right to review the record and file a
response to counsel=s
brief.  A response has not been filed.  Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); In
re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden
v. State, 161 S.W.3d 173 (Tex. App.CEastland
2005, no pet.).
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit.  We note that counsel has the responsibility to advise appellant
that he may file a petition for discretionary review by the Texas Court of
Criminal Appeals.  Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App.
2006).  Likewise, this court advises appellant that he may file a petition for
discretionary review pursuant to Tex. R.
App. P. 66.  Black v. State,  217 S.W.3d 687 (Tex. App.CEastland 2007, no pet.).
The motion to withdraw is granted, and the
appeal is dismissed.
 
PER CURIAM
 
February 25, 2010
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.